 



EXHIBIT 10.15
CENTRA FINANCIAL HOLDINGS, INC.
DEFERRED COMPENSATION PLAN
FOR
DIRECTORS
(Effective December 30 2005)

1.   Purpose. The purpose of the Deferred Compensation Plan for Directors (the
“Plan”) is to provide Directors of Centra Financial Holdings, Inc., and its
subsidiaries (collectively, the “Corporation”) a vehicle for the deferral of
certain of their compensation as a Director.   2.   Effective Date. The Plan
shall become effective as of December 30, 2005.   3.   Eligibility. All
Directors of the Corporation or of any subsidiary of the Corporation shall
participate in the Plan.   4.   Voluntary Deferral of Compensation.      
(a) Amount of Voluntary Deferral. A participant may defer receipt of all or a
specified portion of the annual retainer and meeting fees receivable for service
as a Director of the Corporation (“Fees”), but not any other compensation or
expense reimbursement under this Plan. Deferrals under this paragraph 4 shall be
known as “Voluntary Deferrals.”       (b) Manner of Electing Voluntary Deferral.
A participant shall elect to make a Voluntary Deferral by giving written notice
to the Corporation on the applicable election form, attached hereto as Exhibit A
(the “Election Form”), specifying (i) the amount of the Voluntary Deferral,
expressed as a percentage of Fees.       (c) Time of Election. Elections with
respect to Voluntary Deferrals may be made at the following times:

     (i) A nominee for election for Director (who is not at the time of
nomination a sitting Director) may elect a Voluntary Deferral any time before
election to the Board and before being entitled to receive any Fees or a
committee. A Voluntary Deferral shall be effective upon such person’s election
to the Board.
     (ii) A sitting Director who has never elected to make a Voluntary Deferral
may elect to make a Voluntary Deferral at any time during the year. Such
Voluntary Deferral election shall not, however, be effective until January 1 of
the following year.
     (iii) A sitting Director who has discontinued a Voluntary Deferral under
subparagraph 4(d), may again elect to make a Voluntary Deferral at any time
during the year, but the election will not be effective until January 1 of the
following year.
(d) Change in, or Discontinuance of, Voluntary Deferral Election. A participant
may elect to change a prior election with respect to his or her Voluntary
Deferral by completing a new Election Form, but such election shall not,
however, be effective until January 1 of the following year. A participant may
elect to discontinue a Voluntary Deferral at any time, but such election shall
not be effective until the first day of the next calendar quarter.

1



--------------------------------------------------------------------------------



 



(e) Term of Election. Unless discontinued pursuant to subparagraph (d) above, a
Voluntary Deferral shall continue in effect until the end of the participant’s
service as a Director.

5.   Deferred Compensation Accounts. The Corporation shall establish on its
books and records a Deferred Compensation Account, as provided in this Section.
All Voluntary Deferrals shall be credited to the participant’s Deferred
Compensation Account as of the date the Fees would have been paid if the
participant had not elected a Voluntary Deferral. Balances in the Deferred
Compensation Account shall be credited with interest each year at the rate paid
by Centra Bank, Inc., to similarly situated customers for an one-year
certificate of deposit during such year as determined on the first day of
January of each year.   6.   Payment of Deferred Compensation.       (a) Form of
Payment. Payments from the Deferred Compensation Account will be paid either in
a lump-sum cash payment upon the occurrence of a Payment Event, or in
installments upon the occurrence of a Payment Event as set forth in (b) below.
The election as to form shall be made at the time of the Director’s initial
voluntary Deferral and may be amended (and such amendment effective) only as set
forth in (c) below.       (b) Installments. In annual cash payments over an
initial period of time between two (2) and ten (10) years as selected by the
Director at the time of his initial voluntary deferral. Actual annual
installment payments shall be calculated by multiplying (I) the balance in the
Deferred Compensation Account as of the end of the month preceding the annual
installment payment, times (II) a fraction equal to the reciprocal of the number
of years remaining in the annual installment period elected by the Director. The
initial installment payment shall be made as soon as administratively possible
in the month following the Payment Event and each subsequent payment upon the
anniversary of such first payment.       (c) Payment Events and Form of Payment.

     (i) A participant shall, at the same time as he or she first makes a
Voluntary Deferral Election, specify on the Election Form the date the payment
shall be made and whether payment of his or her Account will be in the form of a
lump-sum or installments. For purposes of this Plan, “Payment Event” means the
earlier of the date specified on the Election Form or the participant’s death. A
participant may change, at any time which is at least twelve months prior to the
date of the first scheduled payment to the participant under the Plan, his or
her election regarding the commencement of the payment or form of the payment of
his or her Account; however, the new election will be effective only after
twelve months from when the new election is made and only if the first payment
with respect to which such election is made is deferred for a period of not less
than 5 years from the date such payment would otherwise have been made.
     (ii) If no valid election has been made, the Board shall make a lump-sum
payment as soon as reasonably possible following the participant’s retirement
from the Board in the case of a participant who is not an employee of the
Corporation and in the case of a participant who is an employee of the
Corporation, as of the first day of the month following six months after the
employee’s termination of employment with the Corporation.

7.   Amount Payable on Death. In the event of a participant’s death, prior to a
total distribution of his or her Deferred Compensation Account, the balance in
such account shall be determined as of the date of death, and the balance shall
be paid in cash as soon as reasonably possible thereafter to the beneficiary or

2



--------------------------------------------------------------------------------



 



    beneficiaries previously designated by the participant. Any such designation
shall be in writing and delivered to the Secretary of the Corporation or the
Office of the General Counsel and may be changed by a later-dated designation.
The last designation received by the Corporation shall be controlling; provided,
however, that no such designation, or change or revocation thereof, shall be
effective unless received by the Corporation prior to the participant’s death,
and in no event shall it be effective as of a date prior to such receipt. If
there is no designation in effect, the balance of the participant’s Deferred
Compensation Account shall be paid to the following persons in the following
order of priority:

  (a)   The participant’s surviving spouse;     (b)   The participant’s
surviving children, in equal shares; or     (c)   The legal representative of
the participant’s estate.

8.   Notwithstanding Section 6(c), a participant may receive a distribution from
his or her Deferred Compensation Account upon the occurrence of an Unforeseeable
Emergency. For purposes of this Plan, “Unforeseeable Emergency” means (a) a
severe financial hardship of the participant resulting from an illness or
accident of the participant; (b) the participant’s spouse, or the participant’s
dependent (as defined in Internal Revenue Code Section 152(a)); (c) loss of the
participant’s property due to casualty; or (d) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant. The definition of Unforeseeable Emergency shall be interpreted
consistently with Treas. Reg. §1.409A-3(g)(3). A distribution on account of an
Unforeseeable Emergency may not be made to the extent that such Unforeseeable
Emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under this Plan. Distribution because of an
Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution).

9.   Accelerated Tax Distributions. In the event a participant’s Deferred
Compensation Account is determined to be income taxable to the participant prior
to any Payment Event, the Deferred Compensation Account shall be distributable
to the participant. The participant shall notify the Corporation of the final
determination of taxability and will provide all information required by the
Corporation.

10.   Compensation Committee Deferral of Distributions. The Corporation shall
defer any distribution required by this Plan to a future date if the Corporation
reasonably anticipates that the Corporation’s deduction with respect to such
distribution will be limited or eliminated by application of Internal Revenue
Code Section 162(m).       Any distributions deferred under this Section 10
shall be made upon the earliest date at which the Corporation anticipates that
the deduction of the payment of the amount will not be limited or eliminated by
application of Internal Revenue Code §162(m).

11.   Unfunded Promise to Pay; No Segregation of Funds or Assets. The right of a
participant to receive any unpaid portion of the participant’s Deferred
Compensation Account shall be an unsecured claim against the general assets of
the Corporation. Neither anything contained in the Agreement nor the
establishment or maintenance of the Deferred Compensation Account shall require
the segregation of any assets of the Corporation or any type of funding by the
Corporation of such account or the amounts payable there from, it being the
intention of the parties that the Plan be an unfunded arrangement for federal

3



--------------------------------------------------------------------------------



 



income tax purposes. No participant shall have any rights to or interest in any
specific assets or shares of common stock of the Corporation by reason of the
Plan, and his or her only rights to enforce payment of the obligations of the
Corporation hereunder shall be those of a general creditor of the Corporation.

12.   Nonassignability. The right of a participant to receive any unpaid portion
of the participant’s Deferred Compensation Account shall not be assigned,
transferred, pledged or encumbered or be subject in any manner to alienation of
anticipation.

13.   Administration. This Plan shall be administered by the Compensation
Committee of the Board of Directors, who shall have the authority to adopt rules
and regulations for carrying out the Plan and to interpret, construe and
implement the provisions thereof.

14.   Amendment and Termination. This Plan may be amended, modified or
terminated at any time by the Board of Directors of the Corporation; provided,
however, that no such amendment, modification or termination shall, without the
consent of a participant, adversely affect such participant’s rights with
respect to amounts theretofore accrued to the participant’s Deferred
Compensation Account.

          DATED: December 15, 2005   Centra Financial Holdings, Inc.
 
       
 
  By:   Douglas J. Leech
 
  Its:   Chairman, President and CEO

4



--------------------------------------------------------------------------------



 



EXHIBIT A
CENTRA FINANCIAL HOLDINGS, INC.
DEFERRED COMPENSATION PLAN
FOR
DIRECTORS
ELECTION FORM
TO THE COMPENSATION COMMITTEE OF CENTRA FINANCIAL HOLDINGS, INC. (the
“Corporation”).
     Pursuant to the Deferred Compensation Plan for Directors of Centra
Financial Holdings, Inc. and its subsidiaries (the “Plan”), I hereby elect to
defer ___% of all future payments of annual retainer fees and meeting fees for
service on the Board of Directors of the Corporation.
     1. I hereby understand that 100% of the amounts so deferred be credited to
a Deferred Compensation Account and earn interest each year at a rate equal to
the rate paid by Centra Bank, Inc., to its customers for a one-year Certificate
of Deposit as determined on the first day of January of each year.
     2. I hereby elect to have my Deferred Compensation Account paid to me
(check one):
                          in a single lump-sum payment of cash
on                                         
                          in annual cash payments over                     
years (Must select a number of years between two (2) and ten (10) years).
     3. In the event of my death before I have received payment of all deferred
compensation payable to me, payments from the Plan are to be made to (check
one):
                          my estate
                          the following:
                                         (I understand that if I do not specify
otherwise, the payments from the Plan after my death will be made to my estate.)

                     
 
Signature of Director
                   
 
  Name:           Date:    
 
     
 
         
 

5